Citation Nr: 9923856	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-14 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
broken left foot.

2.  Entitlement to an increased (compensable) disability 
rating for urticaria.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from June 1971 to July 
1997.

This appeal arises from a rating decision of September 1997 
from the Montgomery, Alabama, Regional Office (RO).

This decision will address the issue of service connection 
for the residuals of a broken left foot.  The remand that 
follows will address the issues of an increased disability 
rating for urticaria and service connection for a low back 
disability.


FINDINGS OF FACT

1.  There is no competent evidence of a left foot fracture 
during service.

2.  There is no competent evidence of a present left foot 
disability.


CONCLUSION OF LAW

The claim for service connection for the residuals of a left 
foot fracture is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be resolved is whether the 
veteran's claim is well-grounded; that is, whether is it 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The U.S. Court of Veterans Appeals (now U.S. Court of Appeals 
for Veterans Claims) (Court) has held that the statutory 
"duty to assist" under 38 U.S.C.A. § 5107(a) (West 1991) does 
not arise until there is a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (1998).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The veteran testified that he fractured his left foot in an 
automobile accident in 1977.  The report of medical history, 
dated in June 1997 for retirement, notes that veteran 
indicated that he broke his left foot in a car accident in 
November 1976.  However, there is no evidence in the service 
medical records which shows that he broke his left foot at 
any time during service.  While a May 1983 clinical record 
notes that the veteran complained of left foot heel pain, a 
May 1983 X-ray report indicates no fracture noted.  
Additionally, reports of medical examination, dated in July 
1982, January 1986, September 1992, and for retirement, all 
note the clinical evaluation of the feet was normal.  A 
September 1992 report of medical history also notes that the 
veteran indicated that he had not had broken bones or foot 
trouble.  Therefore, there is no competent medical evidence 
of a left foot fracture during service.  38 C.F.R. § 3.303 
(1998).

The report of medical examination for retirement notes that 
the clinical evaluation of the feet was normal.  In the 
absence of a present disability, there is no valid claim.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992).  

The veteran testified that he broke his left foot in 1977 and 
he indicated at his retirement medical examination that he 
broke it in November 1976.  However, as noted above, there is 
no competent evidence which shows he ever fractured the left 
foot during service.  His contention is not probative since 
as a lay person, he is not considered competent to offer an 
opinion as to medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded.  Grottveit v. Brown, 
5 Vet.App. 91 (1993).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required.  Id.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no competent evidence in the record of a 
fracture of the left foot during service.  There is also no 
competent evidence of a present left foot disability.  
Accordingly, the claim is not well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992), Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990); Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd. Epps v. Gober 126 
F.3d 1464 (Fed.Cir. 1997).

Based on the foregoing, the veteran's claim for service 
connection for the residuals of a fracture of the left foot 
is denied as being not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


ORDER

Service connection for the residuals of a left foot fracture 
is denied.


REMAND

The veteran has not received a Department of Veterans Affairs 
(VA) examination following his retirement from service to 
assess the severity of his urticaria.  Therefore, this case 
will be returned to the RO for examination of the veteran.

At his video conference hearing before the undersigned member 
of the Board, the veteran indicated that he had been 
receiving treatment from a dermatologist at a VA medical 
facility at Huntsville, Alabama.  Records of such treatment 
may provide probative evidence for assessing his claim.  
Therefore, this case will be returned to the RO to request 
records of VA treatment.

The veteran claims that he continues to have low back 
problems following a 1992 automobile accident.  He has not 
received a VA examination to assess the nature of any current 
back problems.  Additionally, at his hearing before the 
undersigned member of the Board, he indicated that he had X-
ray films of his lumbar spine in his possession that were 
taken at the time of the accident.  These X-ray films may be 
of use to a medical examiner in assessing the nature and 
etiology of his current lumbar spine complaints.  Therefore, 
this case will be returned to the RO for examination of the 
veteran.  

The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims, under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), as set forth in Littke v. Derwinski, 1 Vet.App. 90 
(1990), requires that the VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request legible copies 
of VA treatment records from the VA 
Clinic in Huntsville, Alabama, from July 
1997 to the present.  

2.  The RO should advise the veteran that 
when he reports for the examination of 
his lower back, he should take the X-ray 
films that he has in his possession with 
him to the examination.

3.  The RO should request that the 
veteran be scheduled for a VA orthopedic 
examination of the lumbar spine.  All 
appropriate tests and studies should be 
conducted.  The examiner should be 
requested to fully describe any lumbar 
spine disorder that may be present, and 
render an opinion as to whether the 
veteran's present complaints are related 
to the inservice automobile accident.  
The examiner should also be requested to 
review the X-ray films brought by the 
veteran and provide an interpretation of 
the films in the examination report.  The 
examiner should present all findings, and 
the reasons and bases therefor, in a 
clear, comprehensive, and legible manner 
on the examination report.  The claims 
folder should be made available to the 
examiner for review prior to evaluation 
of the veteran.

4.  The RO should request that the 
veteran be scheduled for a VA dermatology 
examination.  All appropriate tests and 
studies should be conducted.  The 
examiner should be requested to fully 
describe the extent and severity of the 
veteran's urticaria.  Photographs of the 
affected areas should be taken and 
included with the examination report.  
The examiner should present all findings, 
and the reasons and bases therefor, in a 
clear, comprehensive, and legible manner 
on the examination report.  The claims 
folder should be made available to the 
examiner for review prior to evaluation 
of the veteran.

5.  Following completion of the above, 
the RO should review the veteran's claims 
and determine whether an increased 
disability rating for urticaria can be 
granted and whether service connection 
for a low back disability can be granted.  
The RO should conduct any additional 
evidentiary development that is deemed 
necessary.

If a decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

